Citation Nr: 0637730	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for glomerulosclerosis 
to include as secondary to service connected pyelonephritis.   

2.  Entitlement to a rating in excess of 10 percent for 
pyelonephritis. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1954 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision.  In February 2006, 
the veteran appeared at a hearing at the RO before the 
undersigned. 

The issue of a rating in excess of 10 percent for 
pyelonephritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Glomerulosclerosis was not present in service and the 
preponderance of the evidence is against finding that it is 
related to service.  

2.  Glomerulosclerosis is not etiologically related to the 
veteran's service-connected pyelonephritis.


CONCLUSION OF LAW

Glomerulosclerosis was not incurred in or aggravated by 
active military service, and it is not proximately due to or 
the result of the service-connected pyelonephritis.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).  

  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a November 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

The veteran currently has glomerulosclerosis as indicated by 
the evidence of record.  

Service medical records show that the veteran was diagnosed 
with pyelonephritis following renal biopsy in March 1960.  In 
May 1961, he was hospitalized with spontaneous pneumothorax.  
At that time, persistent pyuria and albuminuria were noted, 
and renal tuberculosis was diagnosed.  In January 1962, he 
was diagnosed with epididymitis.  Intravenous program in June 
1966 was essentially normal.  The examination at service 
discharge showed a normal genitourinary evaluation.    

VA examination in April 1984 noted proteinuria of 
questionable etiology.  A December 2, 1991 VA clinical record 
noted swollen hands and feet and increased albumin and blood 
in the urine.  January and February 1992 VA clinical records 
found a lower pole cyst of the right kidney.  A June 1992 VA 
clinical record showed idiopathic proteinuria, normal size 
kidneys, and a surgically uncorrectable urologic disease.  On 
VA examination in March 1993, the diagnoses included chronic 
pyelonephritis.  A June 1993 VA clinical record noted 
hematuria with proteinuria.

A January 1995 VA clinical record noted idiopathic 
proteinuria.  A February 1995 VA clinical record showed 
proteinuria, which the examiner stated might be secondary to 
an old post infectious glandular nephritis or other chronic 
hypertensive disease.  March to October 1995 VA clinical 
records noted proteinuria and nephrotic syndrome, 
asymptomatic with normal renal functions.

VA examination in October 1995 indicated that the appellant 
complained of blood and albumin in his urine, but without 
symptoms.  Examination revealed no calculi or stones, no 
colic attacks, and no catheterization required.  Urinalysis 
showed bacteria in the urine.  The diagnoses included chronic 
pyelonephritis without symptoms, but with abnormal laboratory 
results.  VA clinical records in November 1997 showed 
albuminuria and nephritis with proteinuria. VA clinical 
records in December 1997 showed stable nephrotic syndrome.  
VA examination in March 1999 diagnosed pyelonephritis. 

A VA examination was conducted in January 2003, however the 
examiner did not have the claims folder available for review.  
The examiner assessed focal sclerosis glomerular nephritis, 
and stated that "I am fearful that in the 1960s the patient 
was diagnosed with an unknown kidney disease and they often 
incorrectly diagnosed this as pyelonephritis.  I doubt that 
any specific military activity caused the focal sclerosis 
glomerular nephritis but nevertheless the patient did have 
this while he was in the service..."

In February 2003, a VA urologist reviewed the claims folder 
and noted that proteinuria had been present for many years 
but that it was not possible to know its etiology.  He 
indicated that biopsy indicating focal segmental 
glomerulosclerosis was done in 1992 [actually, this was done 
in 2002.]  The examiner stated that he was unable to comment 
as to if the focal segmental glomerulosclerosis is a result 
of chronic pyelonephritis.

A September 2006 VA medical opinion report noted that there 
was less than a 50 percent probability that in-service 
findings represented the onset of glomerulosclerosis at that 
time.  The clinician noted that the veteran has had protein 
spillage in his urine as early as 1960, most recently the 
veteran continued to have relatively good renal function with 
a blood urea nitrogen of 19 and a serum creatnine measured at 
1.6.  He commented that the overwhelming suggestion is that 
although the course of focal segmental glomerulosclerosis 
varies greatly from a relatively indolent to a very 
fulminating disease with rapid onset of end stage renal 
disease and progression to dialysis and/or renal 
transplantation.  This suggested that  a span of time 
covering greater than 40 years would be excessive for even 
the more indolent variety not to display much more 
significant progression of the disease.  The clinician noted 
that additional review of the literature did not suggest that 
there may be other more benign causes of nephritic syndrome, 
such as minimal change nephropathy that may in time go on to 
progress to a more serious disease such as focal segmental 
glomerulosclerosis.  It was noted that, therefore, it seemed 
much more likely that the initial cause for the veteran's 
proteinuria would have been a more benign entity that may be 
later have progressed to become the focal segmental 
glomerulosclerosis of interest now.  

The opinion also noted that there was less than a 50 percent 
probability that the veteran's currently diagnosed 
glomerulosclerosis is related to, caused by or worsened by 
the veteran's service connected pyelonephritis.  This opinion 
was based upon review of the literature in which the examiner 
found no direct connection between pyelonephritis alone and 
that of glomerulosclerosis.  He noted that while the 
possibility still existed, there was certainly no medical 
evidence that he was familiar with which he uncovered in his 
research suggesting such an etiological connection.  The 
clinical pointed out that the literature suggests that 
pyelonephritis in conjunction with other conditions, mainly 
vesical ureteral reflux, the combination of which may cause, 
contribute to or worsen glomerulosclerosis.  But he added 
that there was no suggestion in the veteran's medical record 
that he was ever studied for, diagnosed with or suspected to 
have vesical ureteral reflux.  While focal segmental 
glomerulosclerosis may be associated with other conditions, 
none of those conditions were mentioned as part of the 
veteran's medical record.  The veteran did have risk factors 
which are independent of his service; these factors include 
being African American and male which put him at a 
substantial risk of developing focal segmental 
glomerulosclerosis.  In conclusion, the clinical opined that 
the evidence did not support a 50 percent probability or 
greater that the veteran's currently diagnosed 
glomerulosclerosis was related in any way to the 
pyelonephritis diagnosed in service.  

Based upon the evidence, the Board finds that service 
connection for glomerulosclerosis is unwarranted on a direct 
basis.  While pyelonephritis, pyuria, albuminuria, renal 
tuberculosis, and epididymitis were noted in service, the 
separation examination was normal.  Additionally, there is no 
competent medical evidence that current disability is related 
to service.  In fact, the January 2003 VA examiner stated 
that he doubted that any specific military activity caused 
current disability.  Also, the September 2006 VA medical 
opinion specifically indicated that there was less than a 50 
percent probability that current disability had its onset in 
service.  The negative opinions have not been rebutted by 
competent evidence offering a contrary opinion.  Accordingly, 
service connection for glomerulosclerosis is denied.       

The veteran also contends that glomerulosclerosis is 
secondary to service connected pyelonephritis.  Under 38 
C.F.R. § 3.310, secondary service connection is permitted 
based on aggravation; compensation is payable for the degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


The veteran is service-connected for pyelonephritis.  The 
issue is therefore whether the veteran's current 
glomerulosclerosis was either caused or aggravated by his 
service-connected pyelonephritis.  See Allen, supra .  Based 
upon review of medical literature and the veteran's claims 
folder, the September 2006 VA medical examiner opined that 
there was less than a 50 percent probability that the 
veteran's currently diagnosed glomerulosclerosis is related 
to, caused by or worsened by his service connected 
pyelonephritis.  This negative opinion has not been rebutted 
by competent evidence offering a contrary opinion.  
Accordingly, service connection on a secondary basis is 
likewise unwarranted.    

To the extent that the veteran himself has claimed that his 
glomerulosclerosis is related to service, as a layman, he has 
no competence to give a medical opinion about the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that glomerulosclerosis was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glomerulosclerosis is denied.   


REMAND

The veteran seeks an increased rating for his service-
connected pyelonephritis, currently rated as 10 percent 
disabling.  While the veteran was afforded an examination in 
January 2003, no urinalysis was done.  VA's duty to provide a 
medical examination or obtain a medical opinion is triggered 
only when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).  In order to determine the veteran's 
current level of disability, an examination with urinalysis 
is necessary.   

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
genitourinary examination to determine 
the current severity of his service-
connected pyelonephritis.  The claims 
folder and a copy of this Remand should 
be made available to the examiner for 
review.  

The examiner should address whether 
urinary tract infection or renal 
dysfunction is predominant.  

If urinary tract infection is the 
predominant manifestation of 
pyelonephritis, the examiner should 
indicate whether urinary tract 
infections are recurrent symptomatic 
infections requiring drainage/ frequent 
hospitalization (greater than two times 
per year) and/or requiring continuous 
intensive management.  

If it is determined that renal 
dysfunction is the predominant 
manifestation of pyelonephritis, the 
examiner should ensure that a 
urinalysis is done.  He/she should 
indicate whether the veteran's 
urinalysis shows albumin constant or 
recurring with hyaline and granular 
casts or red blood cells.  The examiner 
should also comment on whether the 
veteran manifests transient or slight 
edema or hypertension with diastolic 
pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or 
more.  The examiner should clarify 
whether exhibited symptoms are due to 
the service-connected pyelonephritis or 
nonservice-connected pathology.  
  
2.	The RO should then readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


